FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                     UNITED STATES COURT OF APPEALS                  October 9, 2008
                                                                   Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                      Clerk of Court


    MICHAEL BURKE,

                Petitioner-Appellant,

    v.                                                  No. 08-9003
                                                  (United States Tax Court)
    COMMISSIONER OF INTERNAL                      (Tax Court No. 15377-06)
    REVENUE,

                Respondent-Appellee.


                            ORDER AND JUDGMENT *


Before O’BRIEN, Circuit Judge, BRORBY, Senior Circuit Judge, and
McCONNELL, Circuit Judge.



         The United States Tax Court dismissed Michael Burke’s petition seeking

redetermination of his federal income tax liability for 2002 for failure to

prosecute. Mr. Burke filed a timely motion to vacate the decision, which the Tax

Court also denied. He appeals from both orders. We have jurisdiction over



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
appeals from the Tax Court under 26 U.S.C. § 7482(a)(1), but we conclude that

this appeal is frivolous and therefore dismiss it under 28 U.S.C.

§ 1915(e)(2)(B)(i). We also deny Mr. Burke’s motion to proceed without

prepayment of costs or fees.

      The Commissioner of Internal Revenue issued a notice of deficiency to

Mr. Burke in the amount of $2,711 concerning federal income tax for 2002 based

on alleged income Mr. Burke did not report on his tax return. Mr. Burke filed a

petition for redetermination, stating that he was seeking “relief from ILLEGAL &

UNCONSTITUTIONAL appropriations by Congress” to provide for the national

defense and general welfare. R., Doc. 1. He presented no factual basis for any

error in the notice of deficiency. In response to the Commissioner’s motion to

dismiss for failure to state a claim, however, Mr. Burke set forth some factual

basis for disputing the deficiency. The Tax Court ordered him to file an amended

petition asserting those facts, but instead Mr. Burke filed an amended petition

substantially reiterating the allegations of his original petition. Despite

Mr. Burke’s failure to comply with the court’s order regarding amendment, the

court denied the motion to dismiss and ordered that the factual allegations

contained in the response to the motion to dismiss be incorporated into the

amended petition in lieu of what the court deemed clearly frivolous arguments.

The Tax Court set the matter for trial in Denver, Colorado, the venue that

Mr. Burke, a resident of Clifton, Colorado, which is located some 230 miles west

                                          -2-
of Denver, had designated as the place for trial. The trial notice warned the

parties that failure to appear could result in dismissal of the case and the entry of

an adverse decision.

      Mr. Burke next filed an amendment to his amended petition, stating that the

case was not about money but “about unconstitutional appropriations by

Congress.” Id., Doc. 14 at 1. He asserted that if the Tax Court was not the

proper venue for consideration of such matters, it should rule in favor of the

Commissioner so that he could “begin the appeals process as soon as possible.”

Id. at 2. He also moved for a jury trial and $87,923 for litigation costs and travel

expenses. The Tax Court denied his motions, advising him that he was not

entitled to a jury trial and that, as an alternative to personally appearing at the

trial in Denver, he could either (1) submit the case on a joint motion fully

stipulated or (2) obtain counsel, possibly through the University of Denver’s

Low-Income Taxpayer Clinic. The court provided Mr. Burke with the name and

contact information of an attorney affiliated with the clinic.

      After denying a motion for summary judgment that the Commissioner filed,

the case was called to trial in Denver on October 29, 2007, but neither Mr. Burke

nor anyone representing him appeared. The Commissioner filed a motion to

dismiss for lack of prosecution, conceding a negligence penalty and therefore

leaving no issue upon which the Commissioner bore the burden of proof at trial.

The court elected to give Mr. Burke a second chance, contacting him by telephone

                                           -3-
to inform him that the matter would be reset for November 1, 2007, and that if he

did not appear, the matter would be dismissed. Mr. Burke told the court that he

was unable to afford to come to Denver, and when the matter was recalled on

November 1, he did not appear. The Tax Court then granted the motion to

dismiss for failure to prosecute and decided that a deficiency in the amount of

$2,711 existed.

      Mr. Burke filed a motion to vacate the order dismissing his petition,

contending that he was unable to afford to travel to Denver and arguing the merits

of his case. The Commissioner opposed the motion, stating that prior to the trial

date, counsel had suggested that the parties submit the matter on stipulated facts

and asked Mr. Burke to submit any documentation supporting his contention that

moneys he received in 2002 were not income. The Commissioner further asserted

that Mr. Burke had provided no such documentation, that facts alleged in the

motion to vacate contradicted prior statements he had made, and that he had

waited too long to try to resolve his case.

      The court denied the motion to vacate because Mr. Burke had not shown

any unusual circumstances or substantial errors, as required by Tax Court

Rule 162 and relevant case law. The court noted that Denver was the closest

location where it held regular sessions, and that despite Mr. Burke’s contention

that he could not afford to travel to Denver, he had taken no steps to arrange for

the prosecution of his case—by stipulation, through counsel, or otherwise.

                                          -4-
      Mr. Burke appeals from both of the Tax Court’s orders. Because he

appears pro se, his filings are entitled to a liberal reading. See Wheeler v.

Comm’r, 528 F.3d 773, 781 (10th Cir. 2008). He filed his appellate brief on this

court’s form for pro se litigants and identified two issues. For his first issue and

supporting argument, he states only that he “had no taxable income in 2002,” and

that “[d]ocuments proving the above statement were filed w[ith] the court.”

Pet’r’s Br. at 2 (page numbered “3”). As his second issue, he states only that the

“District [sic] court says I have to pay taxes on income I didn’t have because I

didn’t properly prosecute the case.” Id. His supporting argument for this issue

consists of one sentence, a restatement of his first issue: “I had no taxable

income in 2002.” Id. In response to other questions on the form, he repeats

one-sentence variations on the foregoing points. Significantly, he presents no

issue or argument regarding the Tax Court’s dismissal for failure to prosecute or

its denial of the motion to vacate. Accordingly, he has waived those issues. See

State Farm Fire & Cas. Co. v. Mhoon, 31 F.3d 979, 984 n.7 (10th Cir. 1994).

Given that the Tax Court dismissed the petition for failure to prosecute,

Mr. Burke’s conclusory arguments concerning the merits of his case are irrelevant

to this appeal and, in any event, insufficient to preserve appellate review. See

Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 679 (10th Cir. 1998).

      Because Mr. Burke wholly has failed to take issue with the reason the Tax

Court dismissed his petition, we consider his appeal frivolous and dismiss it under

                                          -5-
28 U.S.C. § 1915(e)(2)(B)(i), which requires a court to dismiss a case involving a

litigant seeking to proceed in forma pauperis at any time the court determines an

appeal is frivolous. We also deny Mr. Burke’s motion to proceed without

prepayment of costs or fees. Consequently, Mr. Burke is obligated to pay the

filing fee in full immediately. 1


                                                   Entered for the Court



                                                   Wade Brorby
                                                   Senior Circuit Judge




1
       Even if we did not consider Mr. Burke’s appeal to be frivolous, we would
conclude that the Tax Court did not abuse its discretion in dismissing the petition
for failure to prosecute or denying the motion to vacate. See Drobny v. Comm’r,
113 F.3d 670, 676 (7th Cir. 1997) (setting forth abuse-of-discretion standard for
tax-court denial of motion to vacate); Ducommun v. Comm’r, 732 F.2d 752, 754
(10th Cir. 1983) (same with respect to tax-court dismissals based on failure to
prosecute). The court gave Mr. Burke ample opportunity to present his case in a
timely and orderly manner without traveling to Denver, but Mr. Burke failed to do
so.

                                        -6-